Title: V. Replies to Queries: Massachusetts, July 1784
From: Jefferson, Thomas
To: 


Massachusets. Mr. Tracy. July. 1784

  
    I.
    
      1. About 30,000£ lawful
      4. About 1,500,000£ lawful.
      5. The interest is punctually paid. The principal stands on the public faith. There is an impost and excise appropriated to the paimt of the interest, but no tax is yet laid for paiment of the principal, except for a particular 30,000£ of it.
      6. About 8/ in the pound.
      7. They have been since 1782 about 200,000£. They will probably be raised to 250,000£ by the assembly now sitting.
      9. None but those who remain in voluntary slavery. The laws have given them all freedom if they require it.
      10. It does not. They go fast from Massachusets to Le Maine. The Kennebeck is very fast settling
      11. Emigrations from Connecticut and Rh. isld. to Le Maine are common.
    
  
  
    X.
    
      1. About 500,000£ lawf. before the war. It has been increased by the addition probably of 100,000£.
      2. About 5. years.
      3. They probably would.
      4. The debtor would be ruined and the creditor not paid, there being probably not 150,000£ specie in the state.
    
    
  
  
    XI.
    
      1. All persons may return and petition the legislature for leave to stay who will judge in every particular case. All may sue for their debts. The estates confiscated before the treaty remain so. Those not then confiscated are returned.
    
    
  
  
    VI.
    
      1. Oil, spermaceti, fish, bones, pot ash and pearl ash, lumber, flaxseed, ships, furs. Amounted to about 600,000£ sterl.
      3. Oil sent to the British market. £200,000. sterl. Spermaceti candles to W. Indies.Fish to Spain, 150,000£ sterl. and Portugal, and to the  W. Indies.Bones to Engld.Pot ash and pearl ash do.Lumber to W. IndiesShips to London 10,000£ sterl.Flaxseed to Ireld. 20,000£ sterl.Furs to Engld. about £5000 sterl.
    
    
  
  
    VII.
    VII. Somewhat more annually than the amount of the exports.
  
  
    [V.]
    1. The Cod and whale.
      2. 300 in the cod fishery, and 200 in the whale
      3. Seven to each vessel in the cod, and 12. to each in the whale fishery.
      4. The fishing grounds for cod were the banks of N.F.L. principally. Some and that the best on their own coast in the winter. Fished also on the Isle of Sables in the winter. The fish caught then is worth 20 pr. cent more than in any other part of the year and was reserved for the Bilboa market. Worth 18 lawful the Quintal at home. For the whale grounds see post
      5. Bilboa, took the best, the 2d quality to Cales, the 3d to Lisbon and the worst to the W. I. Very little went into the Mediterranean. The English and French fish for themselves.
      7. For the bankers, schooners of 58 and 60 tons are used. On our own coast those of 30 and 40 tons. The whale fisheries are from 75 to 150. tons.
      10. Victualled as to bread from the Southward. The pork principally from Connecticut some from home.
      11. A whaleman goes out in Septemb. They stretch first to the Eastward often as far as Africa, to enable them to get through the trade winds to Brazil. They take their chance on the Africa coast for whale then they run down to the Brazils and complete their load, and leave that before April when the tempestuous weather commences and would endanger them. They bring home the oil, having employed 8. months in the voiage. The oil is then shipped in other vessels directly to Eng[ld.] Some go directly to the W. Indies and fish for whale there. Those who are unsuccessful on the Brazil coast come to the W. I. and make up their fare. There was one expedition 1775 to the Falkld. Islds. which was the only one.  The codfish is brought home and cured, then sent to market, sold for money, part of which purchases molasses salt and other W. I. commodities, fruit and wine and salt for their own consumption in Spain and Portugal, and the balance remitted to London, but the vessels did not go to London but returned home, unless they had a little time to spare in which case they emploied themselves on freight up the straights till it was time to return.
    
    
  
  
    VIII.
    
      2. To Europe 2/6 sterl. a quintel for fish. 40 to 50/ sterl. a ton for other things.
      3. It is lower. Occasioned by the number of British ships offering for freight in cash.
    
    
  
  
    IX.
    
      1. The country people furnish themselves principally with cotton, and linen cloths. They raise the flax and import the cotton from W. I. Furnish their own shoes, hats, and stockings.
      [2.] None of these articles to spare.
    
    
  
  
    III.
    
       1. For exportation not above 1000 ton. Besides this they build entirely what they use themselves.
      2. 10£ lawf. the ton completely fitted for the sea.
      3. Timber at home. Iron Philada. and Spain. Some from Sweden.
      4. The hemp from Engld. They worked it into cordage themselves.
      5. From Engld. It may be imported 25 pr. cent cheaper from Russia.
    
    
  
  
    IV.
    
      1. To the W. I. £3–6–8 per month, 5 pr. cent on the sale of the cargo, 2½ pr. C. on the purchases, and a privilege of about 2½ pr. cent in the carriage of articles thither. To other places, fishing vessels 10. D. a month, 5 p. C. primage, i.e. on the freight and 5. p. c. privilege on the portage +2/6 sterl. a day while in a foreign port. London capts. £4. a month, primage 5. p. c. out, the same home, and 5. p. c. privilege an advantage also on passengers. Tobo and rice not yet settled.
      2. 8. D. a month.
      4. 150 tons require 7. seamen before the mast, and 1. mate. Others in that proportion.
      6. 150 tons to 100 tons to W. I. to Europe 180 and upwards. The vessels which carry the fish to market are of about 120 tons.
      7. It was in their favor. The carrying business for the W.  Indies was only by the new vessels built for sale, of course did not exceed 1000 tons annually.
    
    
  
  
    II.
    
      
        
        before the war
        now
      
      
        1. Labourers in the earth
         70 D. a year.
        same
      
      
        2. Smiths.
          4/ a day.
         8/ 
      
      
        3. Carpenters
          3/6
         7/ 
      
      
        4. Masons
          4/ 
         8/ 
      
      
        6. Rope walks
          3/6
         7/ 
      
      
        7. Ship carpenters
          4/ 
         8/6
      
      
           Sailmakers
          3/6
         6/ 
      
      
        8. All the above. Ship carpenters and carpenters of every denomination principally, rope walk men also, and sail-makers.
      
    
      Account of the whale fishery from a very good and experienced judge so far as concerned Nantucket, and the other parts of Massachusets.
    
  

From Nantucket
In the year 1715. 6 sail of vessels from 30. to 40 tons.
Their cruising grounds from St. George’s bank to Cape Hatteras.
In the season they usually obtained about 100. barrels of oil to each vessel. Say 600. barrels @ 25/ sterl. £750.
In 1748. had increased in shipping to about 50. sail from 50. to 80 tons burthen.
Extended their grounds to the banks of N.F.L. and Davies’s straights.
Usually obtained to average 200. barrels.
Price at London 14.£ sterl. pr. ton. £17,220
From the year 1748. the number of shipping increased.
This drove the whale off the ground we had usually cruised on and caused us to make trial at the W. I. from that to the Azores and in the year 1769 to 1775. extended our fisheries to the coasts of Africa and Brazils and some few to Falklands islands at which period we had 150 sail of shipping from 80. to 150. tons which for several years together averaged 200. barrels.
Which is 30,000 barrels. price at London £45. sterl. pr. ton. £168,750.
During the late war the article of Spermaceti oil has sold in London at 84. guineas per ton.
The fleet at Nantucket in consequence of the late war are reduced  to 7. sail about 110. tons burthen at the coast of Brazil and 12 sail from 40. to 80 tons at the W. I. which fleet in 1775, was from the best accounts one half of the whole whale-fishery from North America.
